Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1.
“obtaining a plurality of pieces of information about each of wireless power transmission channels, wherein the plurality of pieces of information includes a wireless power transmission mode for transmitting a wireless power to the ultrasound probe at each of the wireless power transmission channels, a characteristic value of a wireless power transmitted to the ultrasound probe by the wireless power transmission mode based on each of the wireless power transmission channels;
selecting a wireless power transmission channel from among the wireless power transmission channels, based on the plurality of pieces of information about the wireless power transmission channels; and
transmitting information about the wireless power transmission channel selected from among the wireless power transmission channels to the ultrasound probe via the session”

Claim 11.
“an information obtaining unit for obtaining a plurality of pieces of information about each of wireless power transmission channels, wherein the plurality of pieces of information include a wireless power transmission mode for transmitting g wireless power to the ultrasound probe at each of the wireless power transmission channels, a characteristic value of {is wireless power transmitted to the ultrasound probe by the wireless power transmission mode based on each of the wireless power transmission channels;
a control unit for selecting a wireless power transmission channel from among the wireless power transmission channels, based on the plurality of pieces of information about the wireless power transmission channels,
wherein the communication unit transmits information about the wireless power transmission channel selected by the contra! amt to the ultrasound probe via the session”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793